Exhibit 99.1 Release No. 1201-01FOR IMMEDIATE RELEASE December 3, 2007 RAYMOND JAMES FINANCIAL, INC. REPORTS OCTOBER 2 ST. PETERSBURG, Fla. – In an effort to provide timely information to enable analysts and investors to stay better informed about the general trends in our major business segments, we are releasing selected operating statistics. Due to the limited nature of this data, a consistent correlation to earnings should not be assumed. “Given the market volatility and uncertainty emanating from the waterfall of negative news associated with the aftermath of the subprime crisis and other unfavorable economic releases, a 20% increase in commissions and fees over last October is gratifying. Furthermore, the continued growth of assets under administration is reflective of growth in financial advisors as well as resilience in the equities market,” stated Chairman and CEO Thomas A. James. Raymond James Financial (NYSE-RJF) is a Florida-based diversified holding company providing financial services to individuals, corporations and municipalities through its subsidiary companies. Its three wholly owned broker/dealers (Raymond James & Associates, Raymond James Financial Services and Raymond James Ltd.) and Raymond James Investment Services Limited, a majority-owned independent contractor subsidiary in the United Kingdom, have a total of more than 4,750 financial advisors serving approximately 1.6 million accounts in 2,200 locations throughout the United States, Canada and overseas. In addition, total client assets are currently near $221.5 billion, of which approximately $38.1 billion are managed by the firm’s asset management subsidiaries. To the extent that Raymond James makes or publishes forward-looking statements (regarding economic conditions, management expectations, strategic objectives, business prospects, anticipated expense savings, financial results, anticipated results of litigation and regulatory proceedings, and other similar matters), a variety of factors, many of which are beyond Raymond James’ control, could cause actual results and experiences to differ materially from the expectations and objectives expressed in these statements. These factors are described in Raymond James’ 2007 annual report on Form 10-K, which is available on raymondjames.com and sec.gov. October 2007 October 2006 September 2007 (23 business days) (22 business days) (19 business days) Securities commissions/fees(1) $160.0 mil. $ 132.7 mil. $157.5 mil. Assets under management(2) $38.1 bil. $ 32.8 bil. $37.1 bil. # of managed/co-managed underwritings (3) 9 12 7 Total customer assets under administration $221.5 bil. $ 186.2 bil. $214.8 bil. Raymond James Bank Total Assets (4) $6.4 bil. $3.2 bil. $6.3 bil. (1) Includes all securities commissions and fees generated by our financial advisors, both private client and institutional, except for certain less significant international joint ventures. (2) This is the primary revenue driver for the asset management segment. Investment advisory fees are based on a percentage of assets at either a single point in time within the quarter, typically the beginning or end of a quarter, or the “average daily” balances of assets under management. (3) This is only one of several key revenue sources for the capital markets segment; other key revenue sources include institutional sales commissions and transaction fees. (4) This illustrates the progress made in growing the use of Raymond James Bank as a cash sweep option for brokerage clients, thus increasing the Company’s net interest earnings. -30- For more information, contact Anthea Penrose at 727-567-2824 Please visit the RaymondJamesPressCenter at raymondjames.com/media.
